Case 0:19-cv-61141-BB Document 125 Entered on FLSD Docket 06/22/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-61141-BLOOM/Valle

  MARILYN ADAMS,

         Plaintiff,

  v.

  PARADISE CRUISE LINE
  OPERATOR LTD., INC.

        Defendant.
  ____________________________/

                                              ORDER

         THIS CAUSE is before the Court upon the Defendant’s Motion for Continuance of Trial,

  ECF No. [120] (“Motion”), filed on June 5, 2020. Plaintiff filed her response in opposition to the

  Motion, ECF No. [122] (“Response”), on June 11, to which the Defendant replied on June 16,

  2020, ECF No. [124] (“Reply”). The Court has reviewed the Motion, all opposing and supporting

  submissions, the record in this case, the applicable law, and is otherwise fully advised. For the

  reasons discussed below, the Motion is denied.

         Defendant seeks to continue the bench trial that is currently scheduled during the trial

  period beginning on July 20, 2020, citing obstacles regarding the ongoing COVID-19 pandemic.

  Federal Rule of Civil Procedure 16 states that, in order to modify a scheduling order, a movant

  must show “good cause.” Fed. R. Civ. P. 16(b)(4). “This good cause standard precludes

  modification unless the schedule cannot be met despite the diligence of the party seeking the

  extension.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). If the party seeking

  relief “was not diligent, the [good cause] inquiry should end.” Id. (quoting Johnson v. Mammoth

  Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)).
Case 0:19-cv-61141-BB Document 125 Entered on FLSD Docket 06/22/2020 Page 2 of 2
                                                               Case No. 16-cv-62017-BLOOM/Valle


         Initially, the Court notes that the discovery and dispositive motion deadlines in this case

  have already passed, and, as noted above, this case is currently scheduled to proceed to a bench

  trial during the trial period of July 20, 2020. Moreover, in its Motion and its Reply, Defendant has

  failed to specify any witness that will be unable to participate in the upcoming bench trial. Instead,

  Defendant only notes that proceeding with a bench trial amidst its efforts to resume operations will

  impose a significant burden on Defendant. Absent more compelling reasons to continue the bench

  trial in this action for another two months, Defendant’s Motion must be denied.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [120], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 19, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    2
